NUMBER
13-06-011-CV
                         COURT OF
APPEALS
               THIRTEENTH
DISTRICT OF TEXAS
                    CORPUS
CHRISTI - EDINBURG
 
In
Re: Vernon Louis Nedbalek
 
On
Petition for Writ of Mandamus
 
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and Garza
Per
Curiam
 
 
Relator, Vernon Louis
Nedbalek, filed a petition for writ of mandamus in which he requests this Court
direct the Honorable Richard Hatch, III, Judge of the San Patricio County Court
at Law, to vacate his December 2, 2005 order appointing Michael George as
temporary administrator of the estate of Abilene Ella Nedbalek. 




This Court, having
examined and fully considered the petition for writ of mandamus and all
responses from real-parties-in-interest, is of the opinion that relator has not
shown himself entitled to the relief sought and that the request should be
denied.  See Tex. R. App. 
P. 52.8(a).  The petition
for writ of mandamus is DENIED.
 
Per Curiam
 
Memorandum Opinion delivered and filed
this the 26th day of January, 2006.